

116 HR 8145 IH: To provide for a staffing improvement plan and occupational series for licensed professional mental health counselors and marriage and family therapists of Department of Veterans Affairs, and for other purposes.
U.S. House of Representatives
2020-09-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8145IN THE HOUSE OF REPRESENTATIVESSeptember 1, 2020Mrs. Hayes (for herself, Mr. Ryan, Mr. Morelle, Mr. Bishop of Georgia, Mr. Rush, Mr. Cleaver, Ms. Fudge, Mr. Carson of Indiana, Ms. Wild, Mr. O'Halleran, Ms. Lee of California, Mr. Soto, and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo provide for a staffing improvement plan and occupational series for licensed professional mental health counselors and marriage and family therapists of Department of Veterans Affairs, and for other purposes. 
1.Staffing improvement plan and occupational series for licensed professional mental health counselors and marriage and family therapists of Department of Veterans Affairs 
(a)Staffing plan 
(1)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a plan to address staffing shortages of licensed professional mental health counselors and marriage and family therapists of the Department of Veterans Affairs. (2)ElementsThe plan required by paragraph (1) shall include the following: 
(A)The number of positions for licensed professional mental health counselors and marriage and family therapists of the Department that need to be filled to meet demand, disaggregated by Veterans Integrated Service Network and medical center. (B)An identification of the steps that the Secretary will take in each Veterans Integrated Service Network to address such shortages, including the following: 
(i)A description of any region-specific hiring incentives to be used by the Secretary in consultation with the directors of Veterans Integrated Service Networks and medical centers of the Department. (ii)A description of any local retention or engagement incentives to be used by directors of Veterans Integrated Service Networks. 
(C)Such recommendations for legislative or administrative action as the Secretary, in consultation with the Inspector General of the Department of Veterans Affairs, considers necessary to aid in addressing staffing shortages of licensed professional mental health counselors and marriage and family therapists of the Department. (b)Occupational series for certain mental health providersNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Office of Personnel Management, shall develop— 
(1)an occupational series for licensed professional mental health counselors of the Department of Veterans Affairs; and (2)an occupational series for marriage and family therapists of the Department. 
(c)ReportNot later than one year after the submittal of the plan required by subsection (a), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report setting forth the number of licensed professional mental health counselors and marriage and family therapists hired by the Department during the one-year period preceding the submittal of the report, disaggregated by Veterans Integrated Service Network and medical center. 